Willson, Judge.
This conviction must be set aside because it is not only not supported by, but, in our judgment, is contrary to, the evidence. If the cow which defendant sold to the butcher was Vanderford’s property, which by the evidence is not made certain, the defendant’s explanation of his possession and disposition of said cow was reasonable and natural, and by other evidence was proved to be true. He made no attempt to conceal the fact that he had taken and sold a cow such as the one owned and lost by Vanderford. In fact he furnished all the material information about the said cow, and the disposition thereof, that was obtained by Vanderford or the prosecution, and, believing himself that it was Vanderford’s cow which he had taken, he promptly paid for the same. His explanation and conduct in relation to said cow indicate strongly that he acted in good faith in taking her, and negative the conclusion that he *645took her fraudulently. We think the trial judge erred in refusing defendant’s motion for new trial.
Opinion delivered June 18, 1887.
The judgment is reversed and the cause is remanded.

Reversed and remanded.